Appeal by the State from a judgment of the Court of Claims holding the State liable for negligence and awarding claimant $6,150 damages. Claimant, a dentist, operated his New York City office from April of 1967 to February 28, 1968 in premises appropriated by the State of New York. On the instant record the evidence is clearly inadequate to support the award of damages made by the trial court. Damages cannot be awarded on the basis of conjecture and guesswork (e.g., Steitz v. Gifford, 280 N. Y. 15), and, accordingly, the judgment must be reversed and the claim dismissed. Judgment reversed, on the law and the facts, and claim dismissed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur. [64 Misc 2d 803.]